DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiners Note
The Non-Final Office Action mailed January 14, 2021 has been vacated and is replaced with this Non-Final Office Action in order to clarify and correct claim numbering and rejections. 

Identication of Allowable Subject Matter
 The use of tannic acid (recited in claim 2 and 18) as a matrix for a water-insoluble therapeutic agent is free of the prior art. Additionally, there is not motivation for one of ordinary skill to use tannic acid in place of the epigallocatechin gallate or epicatechin gallate disclosed in the prior art. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 20 contains the trademark/trade name Pluronic.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe poloxamar and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Memarzadeh et al.  (US 2008/0103103). 
Memarzadah discloses a composition for treating an ocular condition such as ocular infections, ocular inflammation, ocular cancer, or benign eye tumors (abstract). 
The composition is based on epigallocatechin gallate (EGCG) (paragraph 0008; claim 2).  It is also understood to include epicatechin gallate (ECG), epigallocatechin (EGC), and gallocatechin gallate (GCG) (paragraph 0009; claim 3).
The compositions can be formulated in suitable buffers and can be in the form of a topically formulation including a liquid drop, ointment, a viscous solution, or a gel (paragraph 0062; claim 6). 
The formulations can comprise up to 5% of the EGCG (paragraph 0025).  The specification does not disclose what amount of the gallate containing compound would be effective in order to increase the dermal uptake of the drug or increase the solubility of the water-insoluble drug in an aqueous medium.  Therefore, absent a showing of evidence to the contrary, any amount of EGCG would be effective for the recited functionality. It appears that the functionality is based on ratios of the gallate containing compound and the drug present. The concentration of a catechin or polyphenol such as EGCG present in the ophthalmic composition depends upon the dosage form, the 
Regarding claims 2 and 18, as noted above, the compoisition is based on EGCG (paragraph 0008).
Regarding claims 3 and 19, the composition additionally comprises chemotherapeutics include docetaxel and paclitaxel (paragraph 0033).
Regarding claim 4, the molecular weight of docetaxel is 807.879 g/mol (807.879 Daltons) which is greater than 500 Daltons. 
Regarding claims 5 and 20, vehicles such as a glycol and glycerol can be added (paragraph 0063) and formulations 2 and 4 disclose the use of poloxamar (pluronic) which are disclosed solubilizing excipients. 
Regarding claims 7 and 17, the amount of the medicament is 0.01-5% (paragraph 0041). As noted above, the amount of the EGCG is up to 5% (paragraph 0025). Therefore, the gallate containing compound is equal to or greater than the amount by weight of the water-insoluble drug.  
Regarding claim 8, as noted above, the weight ratio of EGCG and the water-insoluble drug is within the ranges recited in the prior art.
Regarding claim 9, as noted above, the formulation can be in the form of a liquid drop, ointment, viscous solution or gel (paragraph 0062).
Regarding claim 10-13, the structural elements of the composition is recited above, the composition can additionally be formulated as a gel, ribbon, or solid (paragraph 0062). 

Regarding claim 16, as noted above, the specification does not disclose what amount of the gallate containing compound would be effective in order to increase the dermal uptake of the drug or increase the solubility of the water-insoluble drug in an aqueous medium.  Therefore, absent a showing of evidence to the contrary, any amount of EGCG would be effective for the recited functionality
A particularly useful formulation is an aqueous polymeric suspension. The composition containing a catechin or polyphenol such as EGCG or the polymeric suspending agent is suspended in an aqueous medium or can be formulated in a polymer matrices used for ocular insertion (paragraph 0038). 
The aqueous ophthalmic compositions, solutions or suspensions, use water which has no physiologically or ophthalmic ally harmful constituents. Typically purified or deionized water is used. The pH is adjusted by adding physiologically and ophthalmic ally acceptable pH adjusting acids, bases or buffers to within the range of about 5.0 to about 8.5 (paragraph 0042). It is noted that amphotericin is water insoluble at a neutral pH and becomes soluble in strongly acidic and strongly basic solutions. 
It would have been obvious to one of ordinary skill in the art to have prepared the composition of the instant claims following the teachings of Memarzadeh. Memarzadeh does not exemplify the compositions of the instant claims, however he does offer guidance for preparing and alternative embodiments for said compositions. 

s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Memarzadeh et al.  (US 2008/0103103) in view of Buyuktimkin et al (WO 2011014850). 
 The teachings of Memarzadeh are discussed above. 
Memarzadeh does not disclose the use of a eutectic solution. 
Buyuktimkin discloses a topical eutectic-based formulation (title). 
Regarding claim 6, as noted above, Buyuktimkin discloses topical composition and methods of treatment involving the incorporation of a eutectic melt into a formulation (abstract). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have used a eutectic solution as disclosed by Buyuktimkin in the formulation of Memarzadeh to enhance permeability and bioavailability (abstract). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentable distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-19 of U.S. Patent No. 10,328,183. Although the claims at issue are not identical, they are not patentably distinct from each other because the composition of the instant claims is the genus of the coating composition of the issued .

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,016,536. Although the claims at issue are not identical, they are not patentably distinct from each other because the composition of the instant claims is the topical formulation used as a coating composition of the issued patent. It is noted that the instant claims also recite comprising language allowing for the substrate of the issued claims.

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,572,914. Although the claims at issue are not identical, they are not patentably distinct from each other because the composition of the instant claims encompasses the coating composition of the issued patent. It is noted that the instant claims also recite comprising language allowing for the substrate of the issued claims.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,180,226. Although the claims at issue are not identical, they are not patentably distinct from each other because the composition of the instant claims is the genus of the coating composition of the issued patent. It is noted that the instant claims also recite comprising language allowing for the substrate of the issued claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039.  The examiner can normally be reached on M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELISSA S MERCIER/Primary Examiner, Art Unit 1615